Exhibit 10.1

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

FOR NON-U.S. PARTICIPANTS

Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan, as amended from time to time (the “Plan”) shall have the
same defined meanings in this Notice of Grant of Restricted Stock Units for
Non-U.S. Participants (the “Notice of Grant”) and the Restricted Stock Unit
Agreement for Non-U.S. Participants, including country-specific terms and
conditions contained in the Appendix to the Restricted Stock Unit Agreement,
attached hereto as Exhibit A (collectively, the “Restricted Stock Unit
Agreement” or the “Agreement”).

Participant:                                              

You have been granted                     Restricted Stock Units (the “Award”).
Each such Restricted Stock Unit is equivalent to one share of the Company’s
Class A Common Stock for purposes of determining the number of shares subject to
this award. None of the Restricted Stock Units will be issued (nor will you have
the rights of a stockholder with respect to the underlying shares) until the
vesting conditions described below are satisfied. Additional terms of this grant
are as follows:

Date of Grant:                     ,         

Vesting Schedule: See attached Vesting Appendix

You acknowledge and agree that this Agreement and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a Service Provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the right of the Company or its
Subsidiary or affiliate to terminate your relationship as a Service Provider at
any time, with or without cause.

You hereby agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.

[For the electronic version (employees other than executive officers and outside
directors) use this language and omit signature block] By Participant’s
electronic signature and the electronic signature of the Company’s
representative, Participant and the Company agree that this Award is granted
under and governed by the terms and conditions of the Plan and this Agreement.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement.]

 

1



--------------------------------------------------------------------------------

[For the paper version for executive officers and outside directors: By
Participant’s signature and the signature of the Company’s representative below,
Participant and the Company agree that this Award is granted under and governed
by the terms and conditions of the Plan and this Agreement, Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan and Agreement.]

 

PARTICIPANT

 

     

DOLBY LABORATORIES, INC.

 

 

Signature

   

 

By

 

Print Name

   

 

[Title]



--------------------------------------------------------------------------------

Vesting Appendix

The Restricted Stock Units will vest as provided below, and once vested, shall
be settled by the Company’s issuance of shares of Stock reflecting that number
of vested Restricted Stock Units.

The Restricted Stock Units will vest after the satisfaction of the following
conditions:

 

Date of Vesting

Vested

      Total Number of Shares Vested       Percentage                



--------------------------------------------------------------------------------

EXHIBIT A

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS

1. Grant. Dolby Laboratories, Inc. (the “Company”) hereby grants to the
individual set forth in the Notice of Grant of Restricted Stock Units for
Non-U.S. Participants (the “Participant”) an award of Restricted Stock Units
(“RSUs”) pursuant to Section 8 of the Dolby Laboratories, Inc. 2005 Stock Plan,
as set forth in the Notice of Grant of Restricted Stock Units for Non-U.S.
Participants (the “Notice of Grant”) and subject to the terms and conditions in
this Restricted Stock Unit Agreement for Non-U.S. Participants, including
country-specific terms and conditions contained in the attached Appendix
(collectively, the “Agreement”) and the Dolby Laboratories, Inc. 2005 Stock Plan
as may be amended from time to time (the “Plan”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.

2. Company’s Obligation. Each RSU represents the right to receive a Share after
satisfying the applicable vesting conditions set forth in the Notice of Grant.
Unless and until the RSUs vest, the Participant will have no right to receive
Shares under such RSUs. Prior to actual distribution of any Shares pursuant to
the vesting of any RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Subject to paragraph 4, and to relevant Plan provisions,
the RSUs awarded by this Agreement will vest in the Participant according to the
vesting schedule specified in the Notice of Grant.

4. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider, for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company.

5. Payment after Vesting. Any RSUs that vest in accordance with this Agreement
will be paid to the Participant (or in the event of the Participant’s death, to
his or her estate) in Shares. Payment upon vesting will be subject to the
Participant (or his or her estate) satisfying the applicable Tax-Related Items
(defined below) withholding obligations set forth in paragraph 11.

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the

 

1



--------------------------------------------------------------------------------

Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until Shares (in certificated or uncertificated form in the Company’s sole
discretion) have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.

8. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF RSUS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS AN ACTIVE SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY OR AFFILIATE EMPLOYING OR RETAINING THE PARTICIPANT) AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES
HEREUNDER. THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY OR AFFILIATE EMPLOYING OR RETAINING THE
PARTICIPANT) TO TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 100 Potrero Avenue, San
Francisco, CA 94103, U.S.A., Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically.

10. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any Participant would be considered a “specified employee” within
the meaning of Section 409A of the Code and the regulations thereunder at the
time of such Participant’s termination as a Service Provider, the RSUs (and/or
at the election of the Participant the cash received from the sale of the Shares
underlying the vested RSUs) will not be paid to the Participant until the date
that is six (6) months and one (1) day following the date of the Participant’s
termination as a Service Provider.

11. Withholding of Taxes.

(a) Regardless of any action the Company and/or the Subsidiary or affiliate
employing the Participant (the “Employer”) take with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the

 

2



--------------------------------------------------------------------------------

Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs, the issuance of Shares in settlement of the RSUs, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and/or any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

(b) Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, at their discretion and without any notice or authorization
by Participant, to satisfy the obligations with regard to all Tax-Related Items
by one of a combination of the following:

 

  (i) withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or

 

  (iii) withholding in Shares to be issued upon vesting/settlement of the RSUs.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan. No fractional Shares will be withheld
or issued pursuant to the grant of RSUs and the issuance of Shares thereunder.

Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items. The Participant shall have no further rights with
respect to any Shares that are retained by the Company pursuant to this
provision, and under no circumstances will the Company be required to issue any
fractional Shares.

 

3



--------------------------------------------------------------------------------

12. Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a) the Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this RSU
subject to all of the terms and provisions thereof. The Participant has reviewed
the Plan (including any applicable appendixes or sub-plans thereunder) and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the RSU. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this RSU. Participant further agrees to notify the
Company upon any change in the residence address in the Notice of Grant;

(b) the Company (and not the Employer) is granting the RSU. The Company will
administer the Plan from outside Participant’s country of residence;

(c) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(d) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

(e) all decisions with respect to future awards of RSUs, if any, will be at the
sole discretion of the Company;

(f) the Participant is voluntarily participating in the Plan;

(g) the RSUs and the Shares subject to the RSUs are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which are outside the scope of the Participant’s
employment contract, if any;

(h) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(i) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or affiliate of the Company;

 

4



--------------------------------------------------------------------------------

(j) the RSU grant and the Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary or affiliate of the Company and the Company will not incur any
liability of any kind to Participant as a result of any change or amendment, or
any cancellation, of the Plan at any time;

(k) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(l) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant’s status as
a Service Provider by the Company or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws), and in consideration of the grant
of the RSUs to which the Participant is otherwise not entitled, the Participant
irrevocably agrees (i) never to institute any claim against the Company or the
Employer, (ii) waive his or her ability, if any, to bring any such claim, and
(iii) release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and have agreed to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;

(m) in the event of termination of the Participant’s status as a Service
Provider (whether or not in breach of local labor laws), the Participant’s right
to vest in the RSUs under the Plan, if any, will terminate effective as of the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Administrator shall have the exclusive discretion to determine when
the Participant is no longer actively employed for purposes of the Award; and

(n) the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger or a Change in Control.

13. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan

14. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
materials by and among, as applicable, the Employer, the Company, and any
Subsidiary or affiliate for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth,

 

5



--------------------------------------------------------------------------------

social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company or any
Subsidiary or affiliate, details of all RSUs or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Data”).

The Participant understands that Data may be transferred to the designated Plan
broker, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company in the implementation,
administration and management of the Plan. The Participant understands that the
recipients may be located in the United States, or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, the plan broker and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case, without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusal or withdrawal of consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

15. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged, or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment, or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment, or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

17. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of

 

6



--------------------------------------------------------------------------------

Shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent, or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

18. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

19. Governing Law and Venue. This Award will be governed by, and construed in
accordance with, the laws of the State of California, U.S.A. without regard to
principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award is made and/or to be
performed.

20. Language. Participant has received the terms and conditions of this
Agreement and any other related communications in English, and Participant
consents to having received these documents in English. If the Participant has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.

21. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or any third party
designated by the Company. By Participant’s electronic signature and the
electronic signature of the Company’s representative, Participant and the
Company agree that this RSU is granted under and governed by the terms and
conditions of the Plan and this Agreement.

22. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested and whether the Participant
is actively employed). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon the Participant, the Company, and all other interested persons. No member
of the Administrator will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

7



--------------------------------------------------------------------------------

23. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

24. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Participant’s country. Moreover, if the Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Award
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

8



--------------------------------------------------------------------------------

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS

Special Terms and Conditions for Participants Outside the U.S.

This Appendix includes additional country-specific terms and conditions that
apply to Participants resident in countries listed below. This Appendix is part
of the Agreement and contains terms and conditions material to participation in
the Plan. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Agreement.

Australia

Securities Law Notice.

If the Participant acquires Shares under the Plan and offers such Shares for
sale to a person or entity resident in Australia, the offer may be subject to
disclosure requirements under Australian law. The Participant should obtain
legal advice on disclosure obligations prior to making any such offer.

Australian Addendum.

The Participant understands and agrees that the RSUs are offered subject to and
in accordance with the terms of the Plan and the Australian Addendum to the
Plan. The Participant further agrees to be bound by the terms of the Plan as
supplemented for implementation in Australia by the Australian Addendum and the
terms of the Award as set forth in the Agreement.

Canada

Form of Settlement.

RSUs granted to employees resident in Canada shall be paid in Shares only.

Sale of Shares.

The Participant acknowledges that he or she is permitted to sell the Shares
acquired under the Plan through the designated broker appointed by the Company,
provided the sale of the Shares takes place outside of Canada through facilities
of a stock exchange on which the Shares are listed.

 

9



--------------------------------------------------------------------------------

Consent to Receive Information in English for Quebec Employees.

The Participant acknowledges that it is the express wish of the parties that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be written in English.

Le participant reconnaît que c’est son souhait exprès d’avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

Authorization to Release and Transfer Necessary Personal Information for Quebec
Employees.

The following provision supplements paragraph 14 of the Agreement:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Parent, Subsidiary or
affiliate and the Administrator of the Plan to disclose and discuss the Plan
with their advisors. The Participant further authorizes the Company and any
Parent, Subsidiary or affiliate to record such information and to keep such
information in the Participant’s employee file.

China

Settlement of RSUs and Sale of Shares.

This provision supplements paragraph 5 of the Agreement.

Due to local regulatory requirements, upon the vesting of the RSUs, the
Participant agrees to the immediate sale of any Shares to be issued to the
Participant upon vesting and settlement of the Award. The Participant further
agrees that the Company is authorized to instruct its designated broker to
assist with the mandatory sale of such Shares (on the Participant’s behalf
pursuant to this authorization) and the Participant expressly authorizes the
Company’s designated broker to complete the sale of such Shares. The Participant
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the Company agrees to pay the Participant the cash proceeds from the
sale of the Shares, less any brokerage fees or commissions and subject to any
obligation to satisfy Tax-Related Items.

Exchange Control Requirements.

The Participant understands and agrees that, to facilitate compliance with local
exchange control requirements, the Participant will be required to repatriate
the cash proceeds from the immediate sale of the Shares issued upon the vesting
of the RSUs to China. The Participant further understands that, under local law,
such repatriation of the Participant’s cash proceeds may

 

10



--------------------------------------------------------------------------------

need to be effectuated through a special exchange control account established by
the Company, or a Subsidiary or affiliate or the Employer, and the Participant
hereby consents and agrees that any proceeds from the sale of any Shares issued
upon the vesting of the RSUs the Participant acquires may be transferred to such
special account prior to being delivered to the Participant. If the proceeds
from the sale of the Participant’s Shares are converted to local currency, the
Participant acknowledges that the Company is under no obligation to secure any
exchange conversion rate, and the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions in China. The
Participant agrees to bear the risk of any exchange conversion rate fluctuation
between the date the RSUs vest and the date of conversion of the proceeds from
the sale of the Shares issued upon vesting to local currency. The Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.

France

Consent to Receive Information in English.

By accepting the grant of the RSUs, the Participant confirms having read and
understood the Plan and the Agreement, which were provided in English language.
The Participant accepts the terms of those documents accordingly.

En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.

Germany

No special provisions.

Hong Kong

Form of Settlement.

RSUs granted to employees resident in Hong Kong shall be paid in Shares only.

Securities Law Notice.

Warning: The RSUs and Shares issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company, its Subsidiaries or affiliates. The Agreement, including this
Appendix, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. Nor have the documents been reviewed by any regulatory authority
in Hong Kong. The RSUs are intended only for the personal use of each eligible
employee of the Employer, the Company or any Subsidiary or affiliate and may not
be distributed to any other person. If the Participant is in any doubt about any
of the contents of the Agreement, including this Appendix, or the Plan, the
Participant should obtain independent professional advice.

 

11



--------------------------------------------------------------------------------

The Participant agrees, and the Participant’s heirs and assigns agree, not to
sell any Shares within six months of the date of grant.

Occupational Retirement Schemes Ordinance Alert.

The Company specifically intends that neither the Award nor the Plan will be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

Japan

No special provisions.

Korea

No special provisions.

Netherlands

Consent to Comply with Dutch Securities Law.

The Participant has been granted RSUs under the Plan, pursuant to which the
Participant may acquire Shares. Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such Shares. In particular, the Participant may be prohibited from
effecting certain share transactions if the Participant has insider information
regarding the Company.

Below is a discussion of the applicable restrictions. The Participant is advised
to read the discussion carefully to determine whether the insider rules apply to
the Participant. If it is uncertain whether the insider rules apply, the Company
recommends that the Participant consult with his or her personal legal advisor.
Please note that the Company cannot be held liable if the Participant violates
the Dutch insider rules. The Participant is responsible for ensuring compliance
with these rules.

By entering into the Agreement and participating in the Plan, the Participant
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch insider
trading rules, as discussed herein.

 

12



--------------------------------------------------------------------------------

Prohibition Against Insider Trading.

Dutch securities laws prohibit insider trading. Under Article 5:56 of the Dutch
Financial Supervision Act, anyone who has “inside information” related to the
Company is prohibited from effectuating a transaction in securities in or from
the Netherlands. “Inside information” is knowledge of specific information
concerning the issuer to which the securities relate that is not public and
which, if published, would reasonably be expected to affect the Share price,
regardless of the actual effect on the price. The insider could be any employee
of the Company or its Dutch Subsidiary or affiliate who has inside information
as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary or affiliate may have inside
information and thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she had such inside
information.

Singapore

Securities Law Notice.

The RSUs are being granted pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”). The Plan has not been lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Participant should note that such RSU
grant is subject to section 257 of the SFA and the Participant will not be able
to make any subsequent sale in Singapore, or any offer of such subsequent sale
of the Class A common stock in Singapore, or any offer of the Class A common
stock underlying the RSUs unless such sale or offer in Singapore is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA (Chapter 289, 2006 Ed.).

Director Reporting Notice.

If the Participant is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, as the terms are used in the
Singapore Companies Act (the “SCA”), the Participant agrees to comply with
notification requirements under the SCA. Among these requirements is an
obligation to notify the Singapore Subsidiary or affiliate in writing when the
Participant receives an interest (e.g., Awards, Shares) in the Company or any
related companies (including when Participant sells Shares acquired through an
Award). In addition, the Participant must notify the Singapore Subsidiary or
affiliate when the Participant sells or receives Shares of the Company or any
related company (including when the Participant sells or receives Shares
acquired under the Plan). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Participant’s interests in the
Company or any related company within two days of becoming a director. The
Participant should consult with his or her personal legal advisor regarding his
or her notification obligations under the SCA.

 

13



--------------------------------------------------------------------------------

Insider Trading Notice.

The Participant should be aware of the Singaporean insider-trading rules, which
may impact the Participant’s acquisition or disposal of Shares or rights to
Shares under the Plan. Under the Singaporean insider-trading rules, the
Participant is prohibited from acquiring or selling Shares or rights to Shares
(e.g., RSUs under the Plan) when Participant is in possession of information
that is not generally available and that Participant knows or should know will
have a material effect on the price of Shares once such information is generally
available.

Spain

No Entitlement for Claims or Compensation.

The following provisions supplement paragraphs 4 and 12 of the Agreement:

By accepting the RSUs, the Participant consents to participation in the Plan and
acknowledges that the Participant has received a copy of the Plan document.

The Participant understands and agrees that, as a condition of the grant of the
RSUs, the termination of the Participant’s status as a Service Provider for any
reason (including for the reasons listed below) prior to the vesting date will
automatically result in the loss of the unvested RSUs that may have been granted
to the Participant. In particular, the Participant understands and agrees that
any unvested RSUs shall be forfeited without entitlement to the underlying
Shares or to any amount as indemnification in the event of a termination of
status as a Service Provider, including, but not limited to: resignation,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.

The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant RSUs under the Plan to individuals who
may be Employees, Directors or Consultants throughout the world. The decision is
limited and entered into based upon the express assumption and condition that
any RSUs will not economically or otherwise bind the Company or any Parent,
Subsidiary or affiliate, including the Employer, on an ongoing basis, other than
as expressly set forth in the Agreement. Consequently, the Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs shall not become part of any employment contract (whether with the Company
or any Parent, Subsidiary or affiliate, including the Employer) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever. Furthermore, the Participant
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from the grant of RSUs, which is gratuitous and
discretionary, since the future value of the RSUs and the underlying Shares is
unknown and unpredictable. The Participant also understands that the grant of
RSUs would not be made but for the assumptions and conditions set forth
hereinabove; thus, the Participant understands, acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or any of the conditions
not be met for any reason, the RSUs and any right to the underlying Shares shall
be null and void.

 

14



--------------------------------------------------------------------------------

Securities Law Notice.

No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the RSUs. No
public offering prospectus has been nor will be registered with the Comisión
Nacional del Mercado de Valores (Spanish Securities Exchange Commission)
(“CNMV”). Neither the Plan nor the Agreement constitute a public offering
prospectus and they have not been, nor will they be, registered with the CNMV.

Sweden

No special provisions.

Taiwan

No special provisions.

United Arab Emirates

Securities Law Notice.

This Agreement is intended for distribution only to Employees or former
Employees or close relatives of any such Employee for the purposes of an
employee compensation or reward scheme.

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the RSUs or this
Agreement. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this Agreement nor taken steps to verify the
information set out in it, and have no responsibility for it.

The securities to which this Agreement relates may be illiquid and/or subject to
restrictions on their resale. Individuals should conduct their own due diligence
on the securities.

If the Participant does not understand this Agreement, the Participant should
consult an authorized financial adviser.

United Kingdom

Form of Settlement.

RSUs granted to Employees resident in the United Kingdom shall be paid in Shares
only.

Joint Election.

As a condition of the vesting of the RSUs under the Plan, the Participant agrees
to accept any liability for secondary Class 1 NICs (“Employer NICs”) which may
be payable by the

 

15



--------------------------------------------------------------------------------

Company or the Employer with respect to the vesting of the RSUs or otherwise
payable in connection with the issuance of Shares. To accomplish the foregoing,
the Participant agrees to execute a joint election with the Company and/or the
Employer (the “Election”), the form of such Election being formally approved by
HM Revenue and Customs (“HMRC”), and any other consent or elections required to
accomplish the transfer of the Employer NICs to the Participant. The Participant
further agrees to execute such other joint elections as may be required between
the Participant and any successor to the Company and/or the Employer. The
Participant agrees to enter into an Election prior to the vesting of the RSUs.
The Participant further agrees that the Company and/or the Employer may collect
the Employer NICs by any of the means set forth in paragraph 11 of the
Agreement.

Tax Withholding Obligations.

The following supplements paragraph 11 of the Agreement:

The Participant shall pay to the Company or the Employer any amount of income
tax that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the income tax (the “Taxable Event”) that
cannot be satisfied by the means described in paragraph 11 of the Agreement. If
payment or withholding of the income tax due is not made within ninety (90) days
of the Taxable Event or such other period as required under U.K. law (the “Due
Date”), the Participant agrees that the amount of any uncollected income tax
shall constitute a loan owed by the Participant to the Employer, effective on
the Due Date. The Participant agrees that the loan will bear interest at the
then-current HMRC Official Rate, it will be immediately due and repayable, and
the Company or the Employer may recover it at any time thereafter by any of the
means referred to in paragraph 11 of the Agreement. If the Participant fails to
comply with his or her obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the Participant shall not be
eligible for a loan from the Company to cover income tax. In the event that the
Participant is a director or executive officer and income tax is not collected
from or paid by the Participant by the Due Date, the amount of any uncollected
income tax may constitute a benefit to the Participant on which additional
income tax and National Insurance Contributions may be payable. The Participant
will be responsible for reporting and paying any income tax and National
Insurance contributions (including the Employer NICs) due on this additional
benefit directly to HMRC under the self-assessment regime.

 

16